xDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11-12 recite obtaining coordinates of the machining start point based on an obtained distance and a set deflection angle. However, there is no set coordinate system in the claims, making it unclear how the obtained coordinates relate to the position of the machining start point. In other words, given the claimed method for determining the coordinates, the location of the machining start point could still change based on a movement such as a translation of the cutting edge. Further, it is unclear how the claimed determination of the position affects the claimed method. In the claims, once the coordinates are obtained, no adjustments are made to the machining process. In other words, the surface of the workpiece 
Claims 13 and 14 are rejected as indefinite due to their dependence upon rejected claim 4. 
Further regarding claim 12, the claim recites “the center of the linear cutting edge is spaced from the central axis of the fitted part body.” This appears to be inconsistent with claim 4 which recites “a center of the linear edge…is located on the virtual line” which passes through the central axis of the fitted part body. Claim 4 requires the linear edge to be located on the central axis and claim 12 requires the linear edge to be spaced from the central axis. It is unclear how these limitations can both be present. For the purposes of this examination, the claimed spacing in claim 12 will be read as including a spacing distance of 0, as this appears to be the only way to reconcile the apparently mutually exclusive features claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht (US 2013/0279997).
Regarding claim 1, Hecht discloses a cutting tool comprising: a cutting part (140) including a linear cutting edge (152) that contacts a workpiece during cutting and (function provided by “cutting edge”) rounded corners at each end of the linear cutting edge (best shown in fig 11); and a fitted part (100) including a fixed section (102) to which the cutting part is fixed (figs 1 and 2), and a fitted part body (side opposite cutting part) to be fitted to a cutting device (cutting device is not positively recited; the fitted part is capable of performing the intended function of fitting with an arbitrary cutting device), wherein the linear cutting edge is located perpendicularly to a virtual line (fig 2, corresponding to line III-III) passing through a central axis of the fitted part body (fig 1), on a plane that is perpendicular to the central axis of the fitted part body, and a center of the linear cutting edge in a longitudinal direction of the linear cutting edge is located on the virtual line (fig 2), and the fixed section extends outward, in a direction parallel to the linear cutting edge, from the rounded corners of the cutting part, as seen in plan view, an end of the fixed section overlapping the rounded corners, as seen in plan view (see front edge of fixed section in fig 2 extending outward past and overlapping rounded edges of cutting part).
Regarding claims 2 and 8-10, Hecht further discloses the center of the linear cutting edge in the longitudinal direction is located on the central axis of the fitted part body (fig 2; located on the axis corresponding to line III-III); wherein a recess (110) is provided in a fitting . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht as applied to claim 1 above, and further in view of Severson (US 3027786).
Regarding claim 3, Hecht teaches all the limitations of claim 1 as described above. Hecht does not teach that the fitted part body is in a form of a round shaft. Severson teaches a cutting tool comprising a fitting part having fitted part body (S) in a form of a round shaft (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the fitted part body of Hecht as a round shaft in order to achieve the predictable result of allowing the fitted part to easily mount into the desired cutting device as taught by Severson (col 3, lines 36-40). 
Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al (US 2016/0368060, previously cited) in view of Hecht (US 2013/0279997) and Erickson (US 2005/0160887).
Regarding claim 4, Ishihara teaches a machining method of machining a surface of a cylindrical workpiece by using a cutting tool (T1), the cutting tool being fitted to a cutting device (fig 2), the cutting tool comprising a cutting part (T1) including a linear cutting edge (Th) and a fitted part (25) including a fixed section to which the cutting part is fixed (fig 4B), and a fitted part body fitted to the cutting device (described [0038]), the machining method comprising obtaining a length of the linear cutting edge ([0058]), setting a deflection angle (α) of the linear cutting edge (fig 6) obtaining coordinates of the machining start point based on the distance from the center of the linear cutting edge to the machining start point (this distance is half the determined length of the cutting edge) and deflection angle ([0058]; the parameters and position of the machining upon the workpiece is determined by the geometry and orientation of the tool relative to the workpiece), and machining the surface of the cylindrical workpiece by causing the machining start point to contact the surface of the cylindrical workpiece (rightmost position in fig 6) during rotation of the cylindrical workpiece about a longitudinal axis of the cylindrical workpiece ([0025]), based on the obtained coordinates ([0056]) and moving the cutting part along a path that is not parallel to the longitudinal axis of the cylindrical workpiece (along arrow shown in fig 6), thereby causing a point of contact between the cutting part and the cylindrical workpiece to move along the linear cutting edge until the point of contact reaches a machining end point of the linear cutting edge (moves from start point Th1 to end point Th2; [0057]). While Ishihara does not explicitly teach obtaining a distance from the center 
Regarding claims 11 and 12, Ishihara, as modified, teaches all the limitations of claim 4 as described above.  While Ishihara does not teach the exact claimed equations for determining the machining start point coordinates, Ishihara does relate the machining location and parameters to the length of the cutting edge and deflection angle, making it clear that calculations are necessary to determine the position of cutting start point based on positional data and the geometry of the tool ([0058]). As the claimed equations are known basic equations for determining the x and y coordinates of an angled line from an origin in a coordinate plane, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to obtain the coordinates of the machining start point with the claimed equations in order to determine the cutting path and parameters as taught by Ishihara ([0058-0060]).
Regarding claim 13, Ishihara, as modified, teaches all the limitations of claim 4 as described above. Hecht further teaches the center of the linear cutting edge in the longitudinal direction is located on the central axis of the fitted part body (fig 2; located on the axis corresponding to line III-III).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, Hecht, and Erickson as applied to claim 4 above, and further in view of Severson (US 3027786).
Regarding claim 14, Ishihara, as modified, teaches all the limitations of claim 4 as described above. Ishihara does not teach that the fitted part body is in a form of a round shaft. Severson teaches a cutting tool comprising a fitting part having fitted part body (S) in a form of a round shaft (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the fitted part body of Ishihara as a round shaft in order to achieve the predictable result of allowing the fitted part to easily mount into the desired cutting device as taught by Severson (col 3, lines 36-40).
Response to Arguments
Applicant's arguments filed 28 Aug 2020 have been fully considered but they are not persuasive. Applicant argues that the amendments relieve the previous 112b rejection. However, some 112b rejections still apply as detailed above. Applicant argues that the round corners and extension are not taught by the prior art. However, the newly cited Hecht reference teaches these features as detailed above. The newly claimed cutting path in claim 4 is taught by the Ishihara reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other cutting tools and methods are cited, including those with similar connections between the cutting part and fitted part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the oxrganization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723